NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted September 22, 2016* 
                                Decided September 22, 2016 
                                               
                                           Before 
 
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
                          
                         DIANE S. SYKES, Circuit Judge 
 
No. 16‐2245 
 
KURT DOUGLAS STOVALL,                              Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                   Western Division. 
      v.                                            
                                                   No. 15 C 50223 
DANIEL GROHEN, et al.,                              
      Defendants‐Appellees.                        Philip G. Reinhard, 
                                                   Judge. 
 
                                         O R D E R 

       Kurt Stovall sued three employees of the Illinois Department of Human Services 
Division of Rehabilitation Services, alleging that they discriminated against him based 
on his age, race, and disability and otherwise retaliated against him when they denied 
payment for his previously approved paralegal courses and bus transportation. Stovall 
also asked the district court to recruit counsel. After allowing Stovall to amend his 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. We have unanimously agreed to decide the case without 
oral argument because the issues have been authoritatively decided. FED. R. APP. P. 
34(a)(2)(B). 
No. 16‐2245                                                                           Page 2 
 
complaint three times, the district court screened the complaint, see 28 U.S.C. 
§ 1915(e)(2), and dismissed it for failure to state a claim. The court concluded that 
Stovall’s allegations did not support a claim of discrimination or raise a plausible claim 
that the department retaliated against him for any protected speech. The court also 
denied Stovall’s motion to recruit counsel because the facts that he alleged “do not 
amount to a cognizable claim for relief” and “representation by counsel would be of no 
assistance.” 

       Stovall appeals the dismissal, but his brief does not address the district court’s 
basis for dismissing his case. Instead his brief contains an undeveloped argument that 
his disability—a traumatic brain injury—required the court to recruit counsel for him. 
But even pro se litigants must comply with Federal Rule of Appellate Procedure 
28(a)(8), which requires that an appellate brief contain a cogent argument and reasoning 
to support it. See Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001). In any event, 
Stovall has not suggested how he has been prejudiced by the court’s decision not to 
recruit counsel. See Tidwell v. Hicks, 791 F.3d 704, 709 (7th Cir. 2015); Pruitt v. Mote, 
503 F.3d 647, 659 (7th Cir. 2007) (en banc). Stovall does not challenge the district court’s 
conclusion that he failed to state a cognizable claim, and without such a claim counsel 
would have made no difference in the outcome of his suit. 

                                                                               AFFIRMED.